 530DECISIONSOF NATIONALLABOR RELATIONS BOARDHeck's Inc. and Chauffeurs,Teamsters and HelpersLocal Union No.175, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases9-CA-3356 and9-CA-3477January 2, 1970SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn June 30, 1967, the National Labor RelationsBoard issued its Decision and Order in theabove-entitledproceeding,findingthattheRespondent had engaged in and was engaging inunfair labor practices in violation of Section 8(a)(l),(3), and (5) of the National Labor Relations Act, asamended, and ordered that the Respondent ceaseand desist therefrom and take certain affirmativeactiontoremedy the unfair labor practices.'Thereafter, on June 28, 1968, the United StatesCourt of Appeals for the Fourth Circuit affirmedthe Board's findings that the Respondent engaged inconduct violative of Section 8(a)(1) and (3) of theAct,but reversed the Board's findings that theRespondent refused to bargain with the Union inviolation of Section 8(a)(5) of the Act.' The courtrejected the Board's holding that the Respondent didnot have a good-faith doubt as to the Union'smajority status, which was established by signedauthorizationcards,when the Respondent wasconfronted with a demand for recognition by theUnion.The court indicated that it consideredauthorizationcardsunreliable indicators of thedesires of the employees and that an employer isjustified in entertaining a good-faith doubt of aunion's claims when confronted with a demand forrecognition based solely upon authorization cards.The court denied enforcement of that portion of theBoard's order requiring the Respondent to bargainwith the Union.On June 16, 1969, the Supreme Court of theUnited States issued its opinion in this proceeding.'Although itmade clear that refusal-to-bargainviolationsmay no longer be predicated upon anemployer's subjectivemotivationwhen confrontedby a Union's demand for recognition, i.e., his goodor bad faith concerning the Union's majority status,theCourt affirmed generally the Board's use ofauthorization cards as a basis for establishing aunion'smajority status and the Board'spower toissue a bargaining order based upon such showing.The Supreme Court, in setting forth generalprinciples applicable to the issuance of bargainingorders, held that the Board has authority to issue'166 NLRB No. 38.'N.L R B v. Heck's Inc.398 F 2d 337,cert. granted393 U S 997'N.L R BvGLcsel Packing Company.395 U S 575180 NLRB No. 82such orders to remedy unfair labor practices "socoercive that, even in the absence of a Section8(a)(5) violation,a bargainingorderwould havebeen necessary to repair the unlawful effect of those[unfair labor practices]." In addition, the Court heldthat, in cases where the unlawful conduct is lessflagrant in nature, the Board may find an 8(a)(5)violationand issue a bargaining order if "thepossibilityof erasing the effects of [the] pastpractices and ensuring a fair election . . . by use oftraditional remedies . . . is slight and ... [therefore]employee sentiment once expressed through cardswould,onbalance,bebetterprotectedbyabargainingorder.." In the instant case, theBoard did not make a finding that a bargainingorder would have been necessary even in the absenceof an unlawful refusal to bargain; nor did it make afinding that, even though traditional remedies mightbeable to ensure a fair election, there wasinsufficientindicationthatanelectionwoulddefinitely be a more reliable test of the employees'desires than the authorization cards. The Courtnoted that the requisite findings to support aviolation of Section 8(a)(5) and the issuance of aremedial bargaining order in the instant case werepossiblyimplicitintheBoard'sdecision,butremanded the case to the Board for a specificdeterminationastowhether theRespondent'sunlawful conduct was of such a character as toconstitute a violation of Section 8(a)(5) of the Actand to warrant a bargaining order as an appropriateremedy.Thereafter, the Board issued a notice granting allparties the opportunity to file statements of positionwith respect to the matters raised by the Court'sremand.Such statementswerefiledby theRespondent,' the General Counsel, and the Union.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the statements ofposition and the entire record in this proceeding inthe light of the Court's opinion and, for the reasonsset forth below, affirms its original findings that theRespondent violated Section 8(a)(5) and (1) of theAct by refusing to recognize and bargain with theUnionasthemajorityrepresentativeof theemployees, and that a bargaining order is necessaryto effectuate the purposes of the Act in this case.In its decision of June 30, 1967, the Board foundthat the Respondent engaged in the followingunlawful conduct in violation of Section 8(a)(1) ofThe Respondent, prior to the issuanceof theBoard's Notice grantingallparties an opportunity to file statements of position filed a Motion forOral Argument;the GeneralCounselfiled a memorandumin oppositionthereto.In response to the Board'sNotice theRespondent renewed itsMotion for Oral Argument. Respondent's requestfor oralargument ishereby denied,as in our opinion, this case can befully considered on thebasis of the record herein,which adequately presentsthe factsnecessary tomake the findings required by the SupremeCourt's remand HECK'S INC.the Act:coercively interrogated its employees abouttheirunion activities; threatened employees withreprisals if the Union's campaign were successful;and offered or granted employees wage increasesand/or promotions for opposing the Union. TheBoardalsofoundthattheRespondentdiscriminatorilydischarged the leading employeeorganizer in violation of Section 8(a)(3) and (I) ofthe Act. With respect to the 8(a)(5) allegation of thecomplaint, it was found (1) that the Union hadestablished and maintained its majority status in anappropriate unit and (2) that the Respondent wasengaged in a course of conduct calculated toundermine the Union and reflecting a rejection ofthe principles of collective bargaining,and that itsrefusal to bargain with the Union as a majorityrepresentative was not grounded upon any elementof good faith but constituted a refusal to bargain inviolation of Section 8(a)(5) of the Act. The Boardissued a bargaining order.We are convinced after a reexamination of thefacts herein in the light of the Court's opinion, thata bargaining order is warranted.The Respondent'srelentlesscampaigntodefeattheUnion'sorganizational efforts consisted not only of seriousand extensive acts of interference,restraint,andcoercionagainst its employees in violation ofSection8(a)(1),but included the discriminatory531discharge of the leading Union adherent in violationofSection 8(a)(3).These unfair labor practicestended to destroy the Union's majority statusachieved by authorization cards and were so flagrantand coercive in nature as to require, even in theabsence of an 8(a)(5) violation, a bargaining ordertoremedy their effect.We also find that theRespondent's unlawful conduct and its refusal torecognizeandbargainwith the Union violatedSection 8(a)(5) and (1) of the Act. In our view, it isunlikelythattheeffectof these unfair laborpracticescouldbeneutralizedbyconventionalremedieswhich wouldensurea fair election.Wethereforefindthattheemployees'desiresasexpressed through the authorization cards are amore reliable measure of their stand on the issue ofrepresentation and that the policies of the Act willbe better effectuated by theissuanceof a bargainingorder.Accordingly,we affirm the findings, asmodifiedherein,and shall affirm the remedyprovided in the original Decision and Order.SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of therecord as a whole, the National Labor RelationsBoard affirms its Order issued on June 30, 1967, inthis proceeding.